Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the claim listing filed on July 30th, 2020. Claims 1-19 are currently pending. As per previous discussions with attorney on record Mr. Patrick Duplessis, both parties agreed that the missing citations needed to be fixed. Thus the statutory period to reply has been restarted.

Claims 1-19 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 05/13/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 are rejected 35 U.S.C. 103 as being unpatentable over Sharpe, JR et al. (USPGPUB No. 2014/0039833 A1, hereinafter referred to as Sharpe) in view of Karbula et al. (USPGPUB No. 2011/0062942 A1, hereinafter referred to as Karbula) and further in view of Westfield et al. (USPGPUB No. 2004/0184517 A1, hereinafter referred to as Westfield) and further in view of Kleven et al. (USPGPUB No. 2009/0072994 A1, hereinafter referred to as Kleven). 
Referring to claim 1, Karbula discloses a display device {device “system 100” (see Fig. 1) including display means “operator station 104”, see Fig. 1, [0022].} for process automation {“view process control system variables, states, conditions… [etc.]”, see Fig. 1, [0022].}, comprising: 
a display unit {display unit “operator display screens”, see Fig. 1, [0022].}; 
a controller {“example controller 102”, see Fig. 1, [0026].}; 
and a fieldbus interface {interfaces “data bus 116 using the well-known Foundation Fieldbus protocol”, see Fig. 1, [0026].}; 
Furthermore, Karbula discloses: 
a current loop interface {“current loop in the case of 2L devices”, [0070], see Fig. 1.}; 
wherein the display device is designed for power supply {“active operating mode” (see Fig. 1, [0070]) in a power supply “active” via the 2L device (“the current loop is actively operated”, [0068]).} via the current loop interface {“current loop in the case of 2L devices”, [0070], see Fig. 1.}; 
wherein the controller is designed to assign an analog coded signal {“measurement signal current to be set”, [0051].} of an output data present {“to be set in the 2L current loop”, [0051].} at the current loop interface to a first input data {“desired value output by the control unit is an analog voltage signal”, [0051].}; 
wherein the controller is designed: 
to request transmission of the output data in the form of a digitally coded signal {“control signal is fed to A/D… and digitized”, see Fig. 2, [0065].} via the fieldbus interface {“fieldbus systems, e.g. Profibus PA and Foundation Fieldbus FF”, [0035].}; 
to receive the digitally coded signal via the fieldbus interface {“fieldbus systems are equipped with an electrical current controller”, see Fig. 1, [0035].};
and to display the first input data via the display unit {“external CAN devices (such as an LCD) via the CAN BUS 504”, see Fig. 10, [0081].}; 
to assign the digitally coded signal {“K2 possess digital character”, see Fig. 1, [0062].} to a second input data {“reference value S1, S2”, see Fig. 1, [0062].}; 
to perform a comparison between {“K1, K2 compare the control signal”, see Fig. 1, [0062].} the first input data and the second input data {“reference value S1, S2”, see Fig. 1, [0062].}; and to display a result {result displayed in various Figures 7-9.} of the comparison via the display unit {“external CAN devices (such as an LCD) via the CAN BUS 504” (see Fig. 10, [0081]) for measurements and 
Sharpe and Karbula are analogous because they are from the same field of endeavor, communicating with Fieldbus devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharpe and Karbula before him or her, to modify Sharpe’s “system 100” incorporating Karbula’s “evaluation 10” (see Fig. 1, [0057]). 
The suggestion/motivation for doing so would have been to implement an evaluation unit utilizing various reference values for detecting abnormal deviations in respective electrical currents (Karbula [0011]).
Therefore, it would have been obvious to combine Karbula with Sharpe to obtain the invention as specified in the instant claim(s).
Westfield discloses:
to assign a first input data {“process variable” assigned by “loop current controller 843”, see Fig. 9a, [0068.} corresponding to an analog coded signal {“MODAC 850”, see Fig. 9a, [0068].} of an output data {output data “digital representation”, see Fig. 9a, [0068].} present at the current loop interface {}, wherein the analog coded signal is transmitted to the current loop interface from a field device {“LCD via the CAN BUS 504”, see Fig. 10, [0081].} via a current loop {“current loop 824”, see Fig. 9a, [0079].}:
	to request, via the fieldbus interface, transmission of the output data {output data “digital representation”, see Fig. 9a,   from the field device in the form of a digitally coded signal {“exchanges bi-directional HART digital communications signals”, [0039].};
	to receive, via the fieldbus interface, the digitally coded signal transmitted {“superimposed on the 4-20 ma current”, [0039].} from the field device to the current loop via the fieldbus interface {“in a frequency range that does not interference with sensing the 4-20 ma current magnitude”, [0039]};
Sharpe/Karbula and Westfield are analogous because they are from the same field of endeavor, communicating with industrial devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Sharpe/Karbula and Westfield before him or her, to modify Sharpe/Karbula’s device incorporating Westfield’s “transmitter 100” and corresponding circuitry. 
The suggestion/motivation for doing so would have been to provide better protection from noise in sensor circuitry in miniature two-wire process variable transmitters that include a CAN transceiver line. (Westfield [0003]).
Therefore, it would have been obvious to combine Westfield with Sharpe/Karbula to obtain the invention as specified in the instant claim(s).
Kleven discloses:
receive, via the current loop interface, an analog signal {“have updated sensor information”, see Fig. 2-1, [0027].} transmitted on the current loop by the field device {field devices “4-20 output circuit , the analog signal including an analog coded value {“have updated sensor information”, see Fig. 2-1, [0027].}; 
generate a first input data {“short messaging service/text messaging” via cellphones and “wireless communication module 280”, see Fig. 2-1, [0035].} corresponding to the analog coded value {“configured to communicate over a process control loop”, see Fig. 2-1, [0034].};
display the first input data via the display unit {“adapted to communicate in accordance with… cellular or digital networking technologies”, [0035].}; 
transmit a request to the field device via the fieldbus interface {“receive interrupt requests from the A/D converter circuitry” (see claim 2) and “INT line” (see Fig. 4, [0027]).}, the request causing the field device to transmit on the current loop a digital signal including a digital coded value {“converts the sensor outputs to digital values”, [0027].}, wherein the digital coded value and the analog coded value each correspond to a same actual value measured by the field device {.};
to receive, via the fieldbus interface, the digital signal transmitted from the field device to the current loop {“when the A/D converters 204 have updated sensor information”, [0027] .}; 
Sharpe/Karbula/Westfield and Kleven are analogous because they are from the same field of endeavor, communicating with industrial devices. 

The suggestion/motivation for doing so would have been to take advantage of improving microcontroller technology via future generations of process transmitter products could require more speed, more sophisticated correction algorithms, multi-variable support, and advanced diagnostics (Kleven [0003]).
Therefore, it would have been obvious to combine Kleven with Sharpe/Karbula/Westfield to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Karbula discloses wherein the display unit has a display for displaying the result of the comparison, and the controller is designed to display the first input data and the second input data {“reference value S1, S2”, see Fig. 1, [0062].} simultaneously on the display {result displayed in various Figures 7-9.}.
 
As per claim 3, the rejection of claim 1 is incorporated and Sharpe discloses wherein the display unit has light sources with different luminous colors {“asset health values 312… yellow… red”, see Fig. 3, [0047].} and the controller is designed to control the light sources for displaying the result of the comparison {“, become . 

As per claim 4, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has an interface terminal for a fieldbus {“fieldbus systems are equipped with an electrical current controller”, [0035], see Fig. 1.} and that the current loop interface and the fieldbus interface are connected {“especially L measuring devices”, see Fig. 1, [0035].} to the interface terminal {“Foundation Fieldbus FF”, [0035].}. 

As per claim 5, the rejection of claim 1 is incorporated and Karbula discloses wherein the current loop interface is designed for uniform current signals according to DIN IEC 60381-1 {current loop “interfaces” understood as one commonly in art to DIN standard IEC 60381-1.}.  

As per claim 6, the rejection of claim 1 is incorporated and Karbula discloses wherein the fieldbus interface is designed according to a HART standard {HART protocol, [0005].}. 

As per claim 7, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has a further current loop interface {“2L current loop… connected to a process control system”, see Fig. 1, [0045].}. 

As per claim 8, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has at least one relay and the controller is designed to control the at least one relay {at least one relay “operational amplifier” (see Fig. 6, [0019]) acting as relay switch from two known values (+- 5V, +-12V, and so on, [0019], lines 5-9, see Figs. 7-9.}. 

As per claim 9, the rejection of claim 8 is incorporated and Karbula discloses wherein the controller is designed to display a state {“known states (+- 5V, +-12V, and so on, [0019], lines 5-9, see Figs. 7-9.} of the relay in the display unit {Karbula [0009] recites “a circuit for monitoring an electrical current in a 2L current loop”.}. 

As per claim 10, the rejection of claim 8 is incorporated and Karbula discloses wherein the controller is designed to set a state of the at least one relay in dependence {“working range and the operation of the operational amplifier are so designed that it does not leave its working range in the case of a maximal measured value change”, (last 5 lines of [0019].} on the result of the comparison {comparing and determining “maximal measured value change”, last 5 lines of [0019].}.

As per claim 11, the rejection of claim 1 is incorporated and Sharpe discloses wherein the controller is designed to store and to transmit parameters to a field device {“flow rate and/or other .
 
As per claim 12, the rejection of claim 1 is incorporated and Sharpe discloses wherein the display device has a wireless interface for a wireless module {“wireless gateway 123”, see Fig. 1, [0027].} and the controller is designed for communication via the wireless interface {“wireless gateway 123 interfaces with the controller 102”, see Fig. 1, [0027].}. 

As per claim 13, the rejection of claim 12 is incorporated and Sharpe discloses wherein the controller is designed to receive parameters {“flow rate and/or other parameters that are being monitored in connection with the operating process unit”, [0020].} via the wireless interface {as such parameters to monitored “asset 128” ([0020]) sent over wireless interface “gateway 123” and “wireless field device 122” (see Fig. 1).}. 

As per claim 14, the rejection of claim 12 is incorporated and Sharpe discloses wherein the controller is designed for parameterization {“flow rate and/or other parameters that are being monitored in connection with the operating process unit”, [0020].} via the wireless interface {as such parameters to monitored “asset 128” ([0020]) sent over wireless interface “gateway 123” and “wireless field device 122” (see Fig. 1).}. 

As per claim 15, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has an energy storage device for supplying energy {“the reference value … stored in the control unit”, see Fig. 2, [0065].}.
 
As per claim 16, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has an interface terminal for a fieldbus {“fieldbus systems are equipped with an electrical current controller”, [0035], see Fig. 1.} and that the current loop interface and the fieldbus interface are connected {“especially L measuring devices”, see Fig. 1, [0035].} to the interface terminal; and wherein the display device has a further current loop interface {“2L current loop… connected to a process control system”, see Fig. 1, [0045].}. 

As per claim 17, the rejection of claim 1 is incorporated and Karbula discloses wherein the display device has at least one relay and the controller is designed to control the at least one relay {at least one relay “operational amplifier” (see Fig. 6, [0019]) acting as relay switch from two known values (+- 5V, +-12V, and so on, [0019], lines 5-9, see Figs. 7-9.}; wherein the controller is designed to display a state {“known states (+- 5V, +-12V, and so on, [0019], lines 5-9, see Figs. 7-9.} of the relay in the display unit; and wherein the controller is designed to set a state of the at least one relay in dependence {“working range and the operation of the operational amplifier are so designed that it does not leave its working range in  on the result of the comparison {comparing and determining “maximal measured value change”, last 5 lines of [0019].}. 

	Referring to claims 18-19 are apparatus claims reciting claim functionality corresponding to the apparatus claim of claims 1-17, respectively, thereby rejected under the same rationale as claims 1-17 recited above. 
Response to Arguments  
Applicant’s arguments, filed on 07/30/2020, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicative of the current state of the art: US 20190104549 A1, US 20170229925 A1, and US 20180189224 A1.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.A.B./
Examiner
Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184